UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 30, 2014 HANDY & HARMAN LTD. (Exact name of registrant as specified in its charter) Delaware 1-2394 13-3768097 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, Suite N222, White Plains, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 461-1300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On December 30, 2014, Handy & Harman Ltd. (the “Company”) issued a press release announcing that it has sent a letter to JPS Industries, Inc. (“JPS”) stating its willingness to enter into a definitive merger agreement with JPS to acquire all of the outstanding shares of common stock of JPS not already owned by the Company or the Company’s parent, Steel Partners Holdings L.P., for $10.00 per share in cash.A copy of the press release announcing the proposal, including the full text of the proposal letter, is attached hereto as Exhibit 99.1 to this Form 8-K and is hereby incorporated by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Exhibits Press release, dated December 30, 2014 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HANDY & HARMAN LTD. Dated: December 31, 2014 By: /s/ James F. McCabe, Jr. Name: James F. McCabe, Jr. Title: Chief Financial Officer 3
